         Case 1:19-cv-03184-APM Document 14 Filed 05/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

FIREARMS POLICY FOUNDATION, et al.,       )
                                          )
                              Plaintiffs, )
                                          )
      v.                                  )                  Civil Action No. 19-3184 (APM)
                                          )
U.S. DEPARTMENT OF STATE,                 )
                                          )
                              Defendant.  )
__________________________________________)

                                   JOINT STATUS REPORT

       Pursuant to the Court’s January 14, 2021, Minute Order, the parties respectfully submit

this joint status report in this Freedom of Information Act (“FOIA”) case.

       The United States Department of State (the “Department”) has advised that, since the

parties’ last status report, it has made four productions to plaintiff: on February 4, 2021, March

4, 2021, April 6, 2021, and May 5, 2021. The Department has further advised that it will

continue to make monthly productions to plaintiff, although it also advised that the staffing and

technological challenges arising from the COVID-19 pandemic will likely limit the

Department’s ability to process records at the same rate as it would have under normal

circumstances.

       The parties respectfully request that the Court permit them to file another joint status

report on or before September 15, 2021, updating the Court on the status of the case.
        Case 1:19-cv-03184-APM Document 14 Filed 05/13/21 Page 2 of 2




Dated: May 13, 2021

                                      Respectfully submitted,

/s/ Stephen D. Stamboulieh            CHANNING D. PHILLIPS, D.C. Bar #415793
Stephen D. Stamboulieh                Acting United States Attorney
Stamboulieh Law, PLLC
                                      BRIAN P. HUDAK
P.O. Box 428
                                      Acting Chief, Civil Division
Olive Branch, MS 38654
(601) 852-3440                        By: /s/ Marsha W. Yee
stephen@sdslaw.us                     MARSHA W. YEE
DC District Court Bar# MS0009         Assistant United States Attorney
                                      Civil Division
Alan Alexander Beck                   United States Attorney’s Office
                                      555 4th Street, N.W.
Law Office of Alan Beck
                                      Washington, D.C. 20530
2692 Harcourt Drive                   Telephone: (202) 252-2539
San Diego, CA 92123                   Email: Marsha.Yee@usdoj.gov
(619) 905-9105
Hawaii Bar No. 9145                   Counsel for Defendants
Alan.alexander.beck@gmail.com
DC District Court Bar# HI001

Counsel for Plaintiffs




                                      2
